Appeal by the defendant from a judgment of the County Court, Westchester County (Rosato, J.), rendered February 18, 1986, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s failure to move to withdraw his plea or vacate the judgment of conviction renders his claim regarding the sufficiency of his plea allocution unpreserved for appellate review (see, People v Mackey, 77 NY2d 846; People v Lopez, 71 NY2d 662). In any event, the defendant’s contention that his plea was per se involuntary because he pleaded guilty against his attorney’s advice is without merit. It was the defendant’s decision, not that of defense counsel, to enter a plea of guilty rather than to proceed to trial. The fact that the defendant’s plea was against the advice of his counsel is inconsequential since the plea was knowingly, intelligently, and voluntarily entered into (see, Brady v United States, 397 US 742; People v Lopez, supra). Balletta, J. P., Miller, Pizzuto and Santucci, JJ., concur.